DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, filed 01/12/21, with respect to the 112 and 103 rejection have been fully considered and are persuasive.  The 112 and 103 rejections of claims 1-20 have been withdrawn. 
Also in the Applicant’s response filed 01/12/21 the Applicant states “A terminal disclaimer over the term of the ‘766 patent is filed herewith, thereby rendering this rejection moot, and withdrawal of this rejection is therefore respectfully requested”.  However, no terminal disclaimer has been filed.

Double Patenting
Claims 1, 4, 5, 19 and 29-41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of U.S. Patent No. 10,610,766. Although the claims at issue are not identical, they are not patentably distinct from each other because all of the limitations recited in claims 1, 4, 5, 19 and 29-41 of the present invention are recited in claims 1-28 of the U.S. Patent.  See the last Office action mailed 11/10/20.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 41 is rejected under 35 U.S.C. 103 as being unpatentable over Shigeta (US 8,371,583) in view of Shigeta (US 2004/0026636).
The patent to Shigeta (US 8,371,583) discloses a playing card set 1, 12 that includes one or more deck of shuffled playing cards, col. 2, lines 50-57.   Each shuffled playing card set 1, 12 is uniquely identifiable by a barcode ID 13a that is on an adhesive label 13 on a paper box 11 encasing the playing card set, col. 2, line 66 to col. 3, line 2.
The patent to Shigeta (US 2004/0026636) teaches that it is known to incorporate an on-card printed ID (barcode) 110 on each of the playing cards 10, Fig. 4 that belong to a playing card set or group 110J, Fig. 5, see Abstract and see paragraph [0109].  The on-card printed ID code 110 is printed with ink that is invisible under visible light, see paragraphs [0094], [0096], [0100] and [0105].   Shigeta (US 2004/0026636) also recites “When one deck of playing cards constitutes one group, the identification code information 110J representing a group differs for each deck, and when plural decks of playing cards constitute one group, the identification code information 110J representing the group is common to plural decks constituting the group”, paragraph [0109].
In view of such teaching, it would have been obvious to a person having ordinary skill in the art to modify, the shuffled playing card sets 1, 12 of Shigeta (US 8,371,583) by providing an on-card printed ID code, barcode 110, to each of Shigeta’s (US 8,371,583) playing cards.  The on-card printed ID codes 110 on each Shigeta’s (US 8,371,583) playing cards would have been printed with ink that is invisible under visible light.  Also, for each of the playing cards of Shigeta’s (US 8,371,583) playing card set, the .

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
None of the cited references alone or in combination teach the claimed “the on-card printed ID of the playing cards of the playing card and the playing card set ID of the playing card set are associated with each other in a database so that, for each of the playing cards of the playing card set, the playing card set is uniquely identifiable from the on-card printed ID to thereby  determine that the respective card belongs to the playing card set” as recited in claim 1.
None of the cited references alone or in combination teach the claimed “producing a database in which the on-card printed ID of the playing cards of the playing card set and the playing card set ID of the playing card set are associated with each other” as recited in claim 19.
These claims would be allowable if a proper terminal disclaimer is filed.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN LAYNO whose telephone number is (571)272-4424.  The examiner can normally be reached on Monday through Friday 9am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on 571-272-4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








bhl